Citation Nr: 0322222	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  02-11 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to the anterior neck with scar, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to service connection for a left shoulder and 
left arm disability, claimed as secondary to service-
connected gunshot wound to the anterior neck.  

3.  Entitlement to a compensable evaluation for bilateral 
defective hearing.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from September 
1966 to March 1972.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fargo, North Dakota.  

In his March 2002 notice of disagreement, the veteran stated 
that he was in areas during service where Agent Orange was 
present.  Although he did not elaborate further, the Board 
finds that this could be construed as a claim of entitlement 
to service connection for residuals of exposure to Agent 
Orange.  He also discussed, in general terms, having a heart 
murmur, but it was not clear whether he was claiming this 
disability was due to service.  These matters are referred to 
the RO for the proper handling.  


REMAND

The veteran seeks an increased evaluation for his service-
connected residuals of a gunshot wound to the anterior neck 
with scar, and secondary service connection for a left 
shoulder and left arm disability. 

Residuals of gunshot wounds are evaluated on the basis of the 
velocity, trajectory, and size of the missile which inflicted 
the wounds; extent of the initial injury and duration of 
hospitalization; the therapeutic measures required to treat 
the disability; and current objective clinical findings.  All 
such evidence serves to define slight, moderate, moderately 
severe, and severe muscle injuries due to gunshot wounds or 
other trauma.  38 C.F.R. § 4.56 (2002).   

The veteran has reported in his March 2002 notice of 
disagreement that he had extensive stays in hospitals of 
Cameron Bay, Japan, and Fort Devens, Massachusetts.  He 
stated that the RO did not discuss his wounds regarding his 
treatment noted above.  The Board notes that the veteran's 
service medical records show via two narrative summaries, 
which are the only records of the veteran's treatment for his 
wound among his service medical records, that the veteran was 
wounded by enemy fire in Vietnam on March 3, 1971, when he 
was struck by a metallic fragment in the anterior neck.  He 
had marked subcutaneous emphysema, an air leak through his 
entrance wound, minimal dysphasia and dysphonia.  An 
immediate tracheotomy was performed followed by larynscopy, 
bronchoscopy and esophagaoscopy.  A wound in the anterior 
subglottic larynx was primarily repaired, and five days later 
his tracheotomy was plugged.  He was evacuated to Japan for 
follow-up.  He was admitted to a medical facility in Japan 
where he underwent a direct laryngoscopy on March 19, 1971.  
It was noted that he was then returned to CONUS for long-term 
evaluation.  A narrative summary from Ft. Devens, 
Massachusetts, notes that the veteran was admitted on March 
30 and discharged May 6, 1971.  The veteran argues that that 
the comprehensive clinical records of his in-service 
treatment which would fully document the extent of his wound, 
such as treatment records and progress reports, have not been 
considered.  No such clinical records are currently of 
record, and it does not appear that the RO has made an 
attempt to secure any additional service medical records.  In 
order to properly evaluate the veteran's claim, these records 
are necessary to ascertain the extent of the initial injury, 
determine the track of the missile, assess muscle and or 
joint damage, as well as document the treatment and 
management of the wound.  

The veteran also noted in his notice of disagreement that he 
had undergone tests in January 2002, and that he had 
forwarded the results to a VA examiner at the VA facility in 
Fargo, North Dakota.  VA outpatient treatment records show 
that in January 2002, the RO returned a telephone call to the 
veteran.  It was reported that he stated that he had been 
hospitalized in Bismarck on January 6.  It was recommended to 
the veteran that he obtain copies of all tests and lab notes 
and bring them to his next appointment.  A February 2002 VA 
treatment note reported that a document had been received 
with a discharge summary from Medcenter One Bismarck.  It was 
reported that an abdominal ultrasound was done, as was a CT 
with contrast, and that no EGD was completed.  It was stated 
that the veteran was to have follow-up with Dr. Huber the 
next week.  The examiner stated that the document was placed 
in loose filing for chart placement.  The medical report 
referred to has not been associated with the claims file, and 
no records from the Medcenter have been obtained.  

The Board notes that the veteran was examined by VA in 
February 2001.  The examiner was requested by the RO to 
provide an opinion regarding the etiology of the veteran's 
left shoulder and left arm condition.  Motion of the shoulder 
was noted to be full.  Motion was not documented in degrees.  
A left shoulder diagnosis was not provided; however, on VA 
examination in April 2002, the examiner found that the 
veteran had left upper extremity pain and parathesias of 
unknown etiology.  The examiner stated that since he was 
unsure of the etiology of the pain and paresthesias, the 
veteran was scheduled for an EMG with nerve conduction 
velocity studies.  It was noted that arrangements for follow-
up or further evaluation would await the results of the 
electrodiagnostic studies.  The report of these diagnostic 
tests, if conducted, and any follow-up treatment, have not 
been associated with the claims file.  

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The duty to assist the 
veteran includes the obligation to obtain ongoing treatment 
records while a claim is pending.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  

Separate ratings may be assigned for the separate and 
distinct manifestations of the same injury.  Esteban v. 
Brown, 6 Vet. App. 259 (1994).  The veteran has been noted to 
have a tracheotomy scar and an entrance scar.  The record 
shows that the veteran's scars have been described as well-
healed and as adherent on VA examination in February 2001.  
On VA examination in April 2002, the tracheotomy scar was 
noted to be well-healed, and the entrance scar was not 
described.  During the course of this appeal, the rating 
criteria for skin disabilities were revised.  The RO has not 
reviewed the veteran's claim with consideration of the new 
criteria.  38 C.F.R. § 4.118, Diagnostic Code 7800, as 
amended by 67 Fed. Reg. 49590-49599 (July 31, 2002).  The 
Board finds that further clarification regarding the 
manifestations of any scarring is necessary. 

Pending notice of disagreement

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993).  Where such review reasonably 
reveals that the claimant is seeking a particular benefit, 
the Board is required to adjudicate the issue or, if 
appropriate, remand the issue to the RO for development and 
adjudication; however, the Board may not ignore an issue so 
raised.  Id.

In July 2001, the RO denied a compensable evaluation for the 
veteran's bilateral defective hearing, and so informed him 
that same month.  In a March 2002 statement, sent to the RO 
in response to the RO's notice of its decision, the veteran 
stated that the evaluation of his hearing was very limited 
and that the evaluation was done in a very short period of 
time.  He reported that his hearing was limited without his 
hearing aid, and explained that while in service he was 
within 15 feet of where rockets hit and that bombs were 
dropped 200 yards from him.  These statements can be 
construed as the submission of a notice of disagreement with 
the noncompensable rating that was confirmed and continued by 
the RO in July 2001.  This statement was also received within 
one year of notification of the July 2001 rating decision.  
This notice of disagreement is still pending.  It is proper 
to remand this issue because the veteran has not been 
provided a statement of the case (SOC) on this issue.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); 9 Vet. 
App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  
However, this issue will be returned to the Board after 
issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.


In view of the foregoing, the case is hereby REMANDED to the 
RO for the following development:

1. The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his residuals of a gunshot wound to the 
anterior neck with scar since January 
2002 and for any left shoulder or left 
arm complaints recently.  After securing 
the necessary releases, the RO should 
request copies of any previously 
unobtained medical records for 
association with the claims folder.  This 
should specifically include complete 
treatment records from the Medcenter One 
Bismarck and VA records beginning in 
2002.  

2.  As noted above, pertinent service 
department medical facility clinical 
records which should exist have not been 
associated with the claims folder.  Three 
locations have been identified; however, 
the veteran should be offered the 
opportunity to give more complete and 
detailed information regarding the 
treatment of his injury during service.  
After any additional pertinent 
information is supplied by the veteran 
regarding the dates and places of 
treatment, the RO should contact National 
Personnel Records Center (NPRC) in an 
attempt to locate the clinical treatment 
records that may be pertinent to the 
determination regarding the nature and 
extent of the in-service gunshot wound.  
This should include all clinical records, 
surgical reports, and diagnostic studies.  
If additional service medical records are 
obtained, these records should be 
associated with the veteran's claims 
folder.  If no additional records are 
secured, the steps taken to obtain these 
records and the response of the NPRC 
should be documented in the claims 
folder.  

3.  After, and only after, receiving as 
much of the above evidence as possible, 
to include additional service medical 
records, arrange for the veteran to be 
evaluated by the appropriate 
specialist(s) to determine the nature, 
extent, and severity of the service-
connected gunshot wound to the neck.  The 
veteran's claims folder, including the 
pertinent medical records contained 
therein must be reviewed by the 
examiner(s) in conjunction with the 
examination(s).  

All necessary tests should be performed.  
The examiner(s) should record a complete 
history, all pertinent medical 
complaints, symptoms, clinical findings, 
and comment on the functional limitation, 
if any, caused by the residuals of this 
injury.  X-rays should be taken.   
Recognizing that Muscle Group XXII is 
involved, the examiner(s) should specify 
the degree of injury to the muscles 
involved and what functional abilities 
are affected.  In addition, the 
examiner(s) should indicate if any other 
Muscle Groups are involved, and, if so, 
the extent of injury and any functional 
impairment.  

Further, the examiner(s) should identify 
the etiology of any neurological 
manifestations, as well as the degree of 
injury involved and any functional 
impairment that results.  The examiner(s) 
should comment on the presence or absence 
of signs or symptoms of muscle 
disability, such as loss of power, 
weakness, lowered threshold of fatigue, 
fatigue pain, impairment of coordination, 
and uncertainty of movement.  

The examiner(s) must give an opinion with 
complete rationale as to the etiology of 
any left arm or left shoulder disability 
found, to include whether it is at least 
as likely as not that the veteran's 
current left shoulder and left arm 
complaints are related to his in-service 
gunshot wound to the anterior neck.  
Complete rationale must be provided.  

The examiner(s) should indicate whether 
any scars associated with the injury are 
superficial, poorly nourished, or with 
repeated ulceration; or are tender and 
painful on objective demonstration.  The 
size of all scars should be reported in 
centimeters, and it should be noted if 
any scar is elevated or depressed on 
palpation, adherent, or hypo-or hyper-
pigmented.  The texture of the scars 
should be noted, and it should be 
documented if there is underlying soft 
tissue missing or if the skin is 
indurated and inflexible.  Color 
photographs should be taken.  

4.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2002); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  When the above development has been 
properly completed, the issues should be 
readjudicated by the RO.  The RO should 
specifically determine whether separate 
ratings are warranted for any scarring in 
accordance with Esteban v. Brown, 6 Vet. 
App. 259 (1994).  This should be done 
under the old and new criteria for rating 
scars.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7802 and 7804, as amended by 67 
Fed. Reg. 49590-49599 (July 31, 2002)

To the extent that the determinations 
remain adverse to the veteran, he and his 
representative should be issued a 
supplemental statement of the case, which 
includes all relevant laws and 
regulations, and afforded a reasonable 
opportunity to respond.  Thereafter, 
these claims should be returned to the 
Board further action.   

6.  The RO should provide the veteran and 
his representative with a statement of 
the case as to the issue of entitlement 
to a compensable evaluation for bilateral 
defective hearing.  The veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  38 C.F.R. §§ 20.200, 20.202, and 
20.302(b) (2002).  If a timely 
substantive appeal is not filed, the 
claim should not be certified to the 
Board.  If so, subject to current 
appellate procedures and after ensuring 
that due process has been satisfied, the 
case should be returned to the Board for 
further appellate consideration, if 
appropriate.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
deemed necessary, is needed for a comprehensive and correct 
adjudication of his claims.   The appellant's cooperation in 
VA's efforts is both critical and appreciated.  However, the 
veteran is further advised that his failure to report for any 
scheduled examinations without good cause may result in a 
claim being considered on the evidence now of record or 
denied.

This claim must be afforded expeditious treatment.  


	                  
_________________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

